Appeal from a judgment of the County Court of Chemung County, rendered March 7, 1975, which adjudged defendant to be a youthful offender. Following his plea of guilty to a charge of second degree forgery, defendant, age 17, was adjudicated a youthful offender and was sentenced as such to an indeterminate term of imprisonment of not more than four years. The only issue raised on this appeal is that the sentence is excessive. Absent a clear abuse of discretion by the sentencing court, a sentence will not be disturbed (People v Dittmar, 41 AD2d 788). In this case all of the relevant facts and circumstances were before the court, including a probation officer’s report, and we cannot say the court abused its discretion in the sentence imposed. Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.